Citation Nr: 0005271	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  91-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970 and from June 1974 to June 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1989 Department of Veterans 
Affairs (VA) rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
entitlement to service connection for PTSD.

This case was before the Board in May 1996 and the issue of 
service connection for PTSD was remanded to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal.

2.  The veteran did not serve in combat.

3.  Credible supporting evidence that an inservice stressor, 
which might lead to PTSD, actually occurred has not been 
adduced.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran served on active duty in the United States Army 
during the Vietnam Era with service in Vietnam.  Service 
personnel records show that during his tour in Vietnam from 
July 1969 to July 1970, the veteran's military occupational 
specialty (MOS) was wireman.  He received no decorations 
evincing combat.  The July 1970 separation examination noted 
a normal psychiatric clinical evaluation.  On medical history 
obtained in May 1975 in connection with the veteran's 
administrative discharge from his latter period of service, 
the veteran indicated that he had and/or was currently 
experiencing depression or excessive worry as well as 
"nervous trouble."  A clinical evaluation of the veteran at 
that time in connection with his service discharge found no 
psychiatric abnormality.

VA clinical records reveal that the veteran was hospitalized 
at a VA medical facility in Coatesville, Pennsylvania, 
between mid-January and mid-February 1989 and also in May 
1989.  On both occasions the veteran was treated for drug 
dependence.  During the former period of hospitalization, the 
veteran reported experiencing PTSD symptoms for the past 5 to 
10 years and attributed all of his problems to his 
experiences in Vietnam.  PTSD, as well as drug and alcohol 
dependence were the Axis I diagnoses.  PTSD was also 
diagnosed on VA examination of the veteran in July 1989.  On 
that occasion, the veteran reported as a stressor event, a 
1969 Easter Day massacre of American soldiers in Cambodia and 
several occasions during which his artillery battery was 
overrun by enemy forces.

At a personal hearing on appeal before a hearing officer at 
the RO in December 1989, the veteran related that, while he 
had a military occupational specialty of wireman during a 
tour of Vietnam, he actually performed duties there similar 
to those of an Infantryman.  He specifically testified that 
he was involved in convoying materials, minesweeping, and 
performing guard duty.  He further testified that he was in 
an artillery group during the majority of his tour.  With 
respect to having received injuries in combat, the veteran 
testified that he "got a few scratches" and also that he 
turned down "medals and stuff" because "combat kind of got 
to me."

A VA PTSD program psychologist in a statement dated in July 
1990 reported that she was currently seeing the veteran for 
individual psychotherapy for PTSD.  His treatment began in 
March 1990.  She noted that the veteran exhibits a loss of 
trust in others, and a difficulty with authority figures that 
appears to stem from his experiences in Vietnam and the 
frequency with which he was ordered into extremely dangerous 
life-threatening situations.  She observed that during his 
intake interview for the PTSD program the veteran was given 
the Combat Index and Impact of Events Scale to aid in the 
diagnosis of PTSD and that his scores were well within the 
range expected of someone with PTSD.  She added that based on 
the test results and her work with the veteran it was her 
opinion that he suffered from PTSD.

In a statement received in October 1992, the veteran reported 
that between August and September 1969 he witnessed two men 
in his company killed in the vicinity of "Tanin City--Black 
Virgin Mountain."  He further indicated that in the latter 
part of July 1970 a friend of his was killed when the truck 
he was driving hit a land mine.  He did not state that he 
witnessed this event.  However in a later statement in 
February 1993 the veteran stated "I saw him get killed."

In a February 1993 statement provided to the RO, the veteran 
reported that while in Vietnam he witnessed the death of a 
fellow soldier who was killed when the vehicle he was driving 
from the company area triggered a land mine.  The veteran 
averred that he had volunteered to drive the truck that 
morning but that the assignment was given to his friend whom 
he identified as Spec 4 [redacted].  On file is a March 
1994 letter from the Department of the Army, Director of the 
Environmental Support Group (now the Armed Services Center 
for Research of Unit Records (USASCRUR)), concerning the 
veteran's claim for PTSD.  This letter reports that available 
US casualty files list a Corporal [redacted] as being 
killed in action on September 14, 1966.  This letter further 
observes that this event did not occur during the veteran's 
tour of duty in Vietnam.

On a PTSD examination in October 1994, the veteran reported 
that he served in Vietnam in a combat support capacity and 
indicated his responsibilities consisted of going out on 
convoys, standing guard duty, and doing mine sweeps.  He 
reported specific stressors consisted of witnessing three 
children killed in an orphanage, being in the midst of 
shooting in general and watching a fellow soldier, "[redacted]," 
get hit by a land mine.  Following a mental status 
examination at this time and the incorporation of 
psychological testing done in September 1994, for which no 
conclusions were drawn beyond the diagnosis of PTSD, PTSD was 
diagnosed.  The examiner noted that the veteran met the 
clinical criteria for that diagnosis and that he was exposed 
to traumatic events in Vietnam where he either experienced or 
witnessed events that threatened life and he responded with 
fear.  The examiner also reported that the veteran related 
persistent reexperiencing of the trauma, avoidance of stimuli 
associated with the trauma, and persistent symptoms of 
arousal of such a severity as to impair his social and 
occupational functioning.


In a statement dated in April 1996, the veteran said that 
during his tour in Vietnam he was assigned to "C" Battery, 
5th of 16 field artillery at Tay Ninh in August and September 
1969.  During that time he was positioned at the base of 
Black Virgin Mountain (Nui Ba Dien) at a place called "Rocket 
City" because of the daily bombardment of incoming mortars 
and rockets from the enemy.  He stated that during the period 
he was there "members assigned" were killed by mortar and 
rocket attacks.  He further stated that from April or early 
May 1970 until early July 1970 he was assigned to "B" 
Battery, 2nd of 35th Artillery at Tanh Linh.  At this 
location, the veteran reported that they were attacked late 
one night and one soldier was wounded and another killed.  He 
further related that the next day another individual was 
killed when his truck hit a land mine.

In October 1996, the RO requested information regarding the 
activities of the veteran's units during the time periods 
above from the national archives and the USASCRUR.  The 
national archive responded that they had on file records 
pertaining to the 2nd 35th Artillery during the Vietnam War.  
The veteran was informed by the RO and the means of obtaining 
these records.

In May 1997, USASCRUR provided the RO with a copy of an 
extract of the Operational Report--Lessons Learned (OR--LL) 
submitted by the 25th Infantry Division.  The OR--LL reported 
that from 11 to 14 September 1969 the enemy renewed attacks 
by fire against the 25th Infantry Division bases north of Tay 
Ninh City but that no casualty or damage from these attacks 
resulted as most of them failed to reach their targets.  The 
report further noted that forward activities in the vicinity 
of Nui Ba Den Mountain continued with battles at the 
Southeastern foot of the mountain involving company "A" and 
elements of the 7th ARVN Airborne Battalion.  Two US soldiers 
were killed and 5 Americans and 4 ARVN soldiers were wounded.

In a statement dated in July 1997, the veteran stated that 
while his MOS was field wireman during his service in Vietnam 
he did not work as such during his tour of duty there.  He 
said that for about a month and a half he was assigned to the 
5th of the 16th Field Artillery "C" Battery located at Tay 
Ninh beneath the Black Virgin Mountain and performed duties 
as a perimeter guide.  In September 1969 he indicated his 
unit was deactivated and he convoyed from Tay Ninh to Long 
Binh.  During this journey four vehicles in his convoy were 
reportedly disabled by land mines.  He was then assigned to 
the 2nd of the 35th Field Artillery "B" Battery, where he 
performed guard duties and on occasion acted as the "front 
point man" during mine sweeping operations on the roads 
between local villages and his base camp.  He reported that 
he was also a "gunner" and had to count the bodies of enemy 
soldiers killed in action as one of his responsibilities.

On a VA mental disorder examination in August 1998, the 
veteran told his examiner he saw combat in Tay Ninh City and 
then many different cities after that.  He reported 
witnessing artillery duels and loss of life.  On mental 
status examination, the veteran was found to be somewhat 
irritable and to show a hypervigilant expression.  His mood 
was angry and depressed.  It was noted that the veteran had 
not worked since 1989 and has been unable to keep a job.  
PTSD was diagnosed.

Copies of the OR--LL for the 2nd Battalion 35th Artillery for 
the periods ending 31 October 1969, January 1970 and April 
1970 were received in December 1998.  The veteran has 
reported that he was assigned to the 2nd Battalion, 35th 
Artillery between May and July 1970 subsequent to the time 
frame encompassed by these OR--LL.  In April 1999, the RO in 
a letter to the USASCRUR acknowledged the receipt of the 
above and requested that OR--LL for the 2nd Battalion 35th 
Artillery for the period of May 1, 1970, through July 12, 
1970, the dates of the veteran's service with that unit, be 
provided.

In a letter received in July 1999, the USASCRUR reported that 
available morning reports submitted in July, August and 
September 1969 by Battery C 5th Battalion, 16th Artillery did 
not list the veteran.  They further noted that available US 
Army data lists attacks at Pleiku, Camp Enari, the base area 
for the 5th Battalion, 16th Field Artillery as well as 
attacks at Xuan Loc and Long Binh, the base areas for the 2nd 
Battalion 35th Field Artillery for the dates provided but did 
not list attacks at Tan Ninh the location provided by the 
veteran.  The report indicates that for the period May to 
July 1970 the 23rd Artillery Group, the higher headquarters 
for the 2nd Battalion, 35th Artillery experienced no deaths 
from enemy actions although 14 individuals were wounded.  
Known hostile casualties consisted of 2 deaths and 41 
injuries.  Operational activities of the 23rd Artillery Group 
were focused in large measures on deployed task force 
operations supporting attacks into Cambodia.

Clinical records, both VA and private, used by the Social 
Security Administration to award the veteran disability 
benefits were received from that organization.  These records 
contained summaries of the veteran's VA hospitalizations 
between February 1975 and March 1998 and with further VA 
hospitalization reports compiled since 1989 document 
treatment provided to the veteran primarily for polysubstance 
and psychiatric problems, to include treatment for PTSD.  
These summaries do not contain any specific stressor 
information.  The primary Axis I diagnoses during these 
multiple periods of hospitalization include PTSD, alcohol, 
opiate and cocaine abuse/dependence, personality disorder and 
bipolar disorder.  On a VA psychological assessment in 
September 1996 the veteran reported that he was an Army 
combat veteran who served on a one-year tour of duty in 
Vietnam and that he has experienced trauma that still 
troubles him.  In September 1997, the veteran provided 
psychosocial history to VA clinicians, which included a 
history of direct combat in Vietnam and a belief that he 
killed or thought he had killed someone in combat.  Mental 
health clinician progress notes in April 1998 record that the 
veteran has recurring, near daily dreams either of his 
"buddy" being blown up by a land mine or of firing upon an 
orphanage.  He blamed the Army for "not doing their job" 
several times, causing numerous catastrophic experiences 
including the death of his friend.  The veteran related that 
he was in Vietnam between 1969 and 1970 and that he was 
nearly court martialed for strangling a colonel because he 
was upset about the death of his friend, which he thought was 
the result of negligence.

Analysis.

The threshold question in this case is whether the claim is 
well grounded under 38 U.S.C.A. §5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A veteran seeking service 
connection for PTSD must satisfy the initial burden of 
submitting a well-grounded claim by furnishing (1) medical 
evidence a current disability, (2) medical or lay evidence of 
an inservice stressor, and (3) medical evidence of a nexus 
between service and the current PTS disability.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the law, the evidentiary assertions presented to well 
ground claims are presumed to be true for the limited 
purposes of ascertaining whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The well-
grounded claim requirement parallels the role applied in 
civil actions to determine whether a complaint has stated a 
cause of action--a basis for affording the relief sought--for 
which purpose the facts alleged are accepted as true.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  See King, 
supra.  The assertions of a lay party on matters of medical 
causation, diagnosis, or date of inception of a disability 
are not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for PTSD.  
He has submitted (1) medical evidence of a current diagnosis 
of PTSD; (2) testimony of an inservice stressor, which the 
Board will accept as true for the limited purpose of 
determining whether the claim is well grounded; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.

However, having found that the veteran's claim is well 
grounded does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim by affording him a medical 
examination and by obtaining relevant records, which could 
possibly substantiate his claim.  Peters v. Brown, 6 Vet. 
App. 540 (1994); Butts v. Brown, 5 Vet. App. 532 (1993).  The 
Board remanded this case in May 1996 for such development, 
which to the extent indicated by the evidence on file, has 
now been completed.

The adjudication of a well-grounded claim for service 
connection for PTSD requires the evaluation of the evidence 
in light of the places, types and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military record, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); Cohen, 10 Vet. App. at 137.  For a 
grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements:  (1) A current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125 (i.e., in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
casual nexus between current symptomatology and the specific 
claimed inservice stressor.  (effective March 7, 1997, see 64 
Fed. Reg. 32807-32808).

Since VA Manual M21-1 provisions in Part VI, 11.38 are 
subject to the rules that are "the equivalent of VA 
regulations," Hayes v. Brown, 5 Vet. App. 308 (1991), they 
too are considered by adjudicators, but only to the extent 
they are more favorable to the veteran than Section 3.304(f) 
provisions.  Cohen, 10 Vet. App. at 139.  The DSM is also 
considered.  Adopted by VA on November 7, 1996, the DSM-IV 
criteria are applied on all questions to which they are 
relevant to the extent these criteria are more favorable to 
the veteran.  Cohen, 10 Vet. App. at 139-40.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear and unequivocal diagnosis of record from a 
mental health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  The Board cannot use 
the DSM provisions themselves as a basis for rejecting either 
of these components of the diagnosis, but instead would have 
to rely on independent medical evidence.  If the Board 
believes that a medical report does not comport with the 
applicable DSM diagnostic criteria, regulations require that 
it return the report to the regional office for clarification 
of further examination.  Cohen 10 Vet. App. at 140.

As to the second Section 3.304(f) element, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] inservice stressors is insufficient, standing 
alone, to establish service connection it must be 
corroborated by "credible evidence."  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  After the fact medical-nexus evidence, 
however, cannot be used to establish the occurrence of the 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996), (affir'd 
September 9, 1997).  Conversely, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish incurrence of the 
claimed inservice stressor.  Clear and convincing evidence 
that a particular asserted stressful event did not occur may 
serve to rebut the lay evidence as to the inservice 
stressors.  Cohen, 10 Vet. App. at 145.  Thus, in order to 
grant service connection for PTSD to a noncombat veteran, 
there must be credible evidence to support the veteran's 
assertion that the stressful event occurred.

The veteran's service records do not show that the veteran 
engaged in combat with the enemy.  Service personnel records 
show that his primary MOS was that of wireman while serving 
in Vietnam.  He received no decorations evincing combat.  
Notwithstanding the veteran's assertions, there is no 
evidence that the veteran was an Infantryman or performed 
"mine sweeping" or other combat operations.  Based on the 
evidence, the Board concludes that the veteran did not engage 
in combat.  

The veteran in hearing testimony and in statements since 1989 
has claimed exposure to a number of stressors.  The stressor 
experiences includes exposure to enemy fire, enemy bodies, 
involvement in fire fights with the enemy, in attacks on an 
orphanage, and the witnessing of the deaths of fellow 
servicemen, including a friend by a land mine identified by 
the veteran in February 1993 as [redacted].  
Specifically, the veteran indicated in February 1993 that 
this was his buddy for six months.  The USASCRUR, in response 
to a request by the RO, reported in March 1994 that available 
US casualty files list a Corporal [redacted] as being 
killed in action on September 14, 1966.  They further, 
however, noted that the veteran's other alleged stressors 
could not be verified.  In fact, it appears that the 
veteran's recall of events in service tends to be 
significantly flawed and/or embellished as suggested by the 
reports of the death of Corporal [redacted].  This soldier as 
pointed out by USASCRUR in its March 1994 report was killed 
in action prior to the veteran's documented military service.  
While the veteran has reported seeing other individuals 
killed, he has not provided the identity of the individuals 
or otherwise established means of verifying this.  Moreover 
the veteran's stressor stories have been inconsistent with 
time as well as with his documented unit history.  While he 
has indicated on occasions that enemy forces have overrun the 
unit to which he has been assigned on several occasions the 
veteran made no mention of this at his personal hearing on 
appeal.  Furthermore, such events did not comport with his 
unit history as reported in the OR--LL received from the 
USASCRUR.  Specifically, these reports do not corroborate the 
veteran's assertions that his units at Tay Ninh came under 
enemy attack during the time he was based there or that 
hostile enemy acts or the actions of his units resulted in 
the events the veteran has depicted.  In view of the 
inconsistencies between the veteran's allegations and the 
verifiable facts, the Board finds that he is not a credible 
witness.

In short, the Board has carefully examined all the evidence 
of record and finds that there is insufficient credible 
supporting evidence to corroborate the occurrence of the 
claimed inservice stressors.  The Board need not, and indeed 
cannot, under the circumstances, make a determination as to 
the existence of a current diagnosis of PTSD and a medical 
opinion that the PTSD has a nexus with a claimed inservice 
stressor.  The Board bases its decision upon the lack of 
credible supporting evidence of a stressor during service.  
In the absence of such evidence, a required element of 
service connection for PTSD is missing and the appeal fails.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is proximately balanced 
such as to warrant its application.


ORDER

Service connection for PTSD is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

